Per Curiam:
It is well settled that the court has no inherent power to review the action of the election officers or boards of canvassers, but before it can act must find authority to do so in the Election Law. (Matter of Tamney v. Atkins, 209 N. Y. 202.) We find no provision of law authorizing the court to vacate the certificates against which this motion was directed. The order should" be affirmed, with ten dollars costs and disbursements to the intervener, respondent, Isaac Siegel. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order affirmed, with ten dollars costs and disbursements to intervenor.